Stuart, J.
Dugdale alone appeals. The suit was on a promissory note made by Dugdale to the railroad company, and as is alleged verbally, assigned by the company to the appellees. They sue in their own name.
Plea, that before suit Dugdale, who had subscribed five shares, 250 dollars, and paid 90 dollars, demanded a certificate of stock, which was refused, &c.; that the note in suit is for the residue, &e. It seems that the stock was really subscribed to the Newcastle and Richmond road; but there is nothing in the record to explain the confusion of names.
Demurrer to the plea, in these words: that the answer is insufficient in law to entitle the defendant to defend this suit. The statute makes it imperative to overrule every demurrer which does not conform to the causes specified in the practice act. This falls within the ruling in Lane v. The Slate, ante, p. 426; and should have been overruled.
J. Perry, for the appellant.
J. B. Julian, for the appellees.
Per Curiam.
The judgment is reversed with costs. Cause remanded, &c.